Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 8-9 and 11-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 8, it is unclear if the “a whole structure” of line 3 is the same as the “a whole structure” of claim 1. Also, it is unclear if the “one side” of line 4 is the same as the “one side” of claim 1.
For the purpose of this examination the claim has been interpreted to mean:
--…wherein the second heat dissipation fin and the first heat dissipation fin form the whole structure, and the second heat dissipation fin contacts the heat pipe on the one side of the heat pipe.--.
Regarding claim 13, the claim recites the limitation “the heat pipes” in line 1. There is insufficient antecedent basis for this limitation in the claim.
For the purpose of this examination the claim has been interpreted to mean:
--wherein the at least one heat pipe is a flattening heat pipe, and the flattening direction of the flattening heat pipe is the first direction.--.
Regarding claim 14, the claim recites the limitation “…on the other side of…” in lines 2-3. There is insufficient antecedent basis for this limitation in the claim.
For the purpose of this examination the claim has been interpreted to mean:
--…wherein the metal heat dissipation plate is located on a side of the heat pipe group opposite to the one side in the first direction, and the metal heat dissipation plate contacts the heat pipe group.--.
Regarding claims 9, 11-12 and 15, the claims are rejected by virtue of their dependency on claims 8 and 13

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 3-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jang et al. (US 2014/0345830, herein “Jang”).
Regarding claim 1, Jang discloses:
a heat dissipation device (1) (figs. 1-5), comprising:
a fin group (20 plus 30) including a plurality of heat dissipation fins (20, 30) that form a whole structure (fig. 3); and
a heat pipe group including at least one heat pipe (40) (figs. 1-5),
wherein the fin group (20 plus 30) is wholly located on one side of the heat pipe group (40) in a first direction (see annotated fig. 1-JANG, below), 

    PNG
    media_image1.png
    456
    660
    media_image1.png
    Greyscale

the horizontal part of an edgefold -212- clearly contacting the heat pipe -40- in the first direction, see annotated fig. 1-JANG, above and annotated fig. 4-JANG, below), 


    PNG
    media_image2.png
    539
    527
    media_image2.png
    Greyscale

the heat dissipation fins (20, 30) include a first heat dissipation fin (20) that contacts the heat pipe (40) in a second direction (D2) so as to locate the heat pipe (40) in the second direction (D2) (it is noted, figs. 1 and 4, show the vertical part of the edgefold -212- clearly contacting the heat pipe -40- in the second direction –D2- so that the heat pipe -40- can be arranged in the second direction –D2).
Regarding claim 3, Jang discloses:
the plurality of heat dissipation fins (20, 30) being arranged parallelly to form the fin group (20 plus 30) (clearly seen in figs. 1-3).
Regarding claim 4, Jang discloses:
the first heat dissipation fin (20) including a first fin body (21) and a first fin inner edgefold (212), 
wherein the first fin body (21) contacts the heat pipe (40) in the second direction (D2) (figs. 1 and 4, where the vertical part of the edgefold -212- clearly contacts the heat pipe -40- in the second direction –D2-) (see annotated fig. 4-JANG, above),

the first fin inner edgefold (212) (the horizontal part of the edgefold -212-) contacting the heat pipe (40) on one side of the heat pipe (40) in the first direction (see annotated fig. 4-JANG, page 4).
Regarding claim 5, Jang discloses:
the first fin inner edgefold (212) being formed on part of the first heat dissipation fin (20) in a length direction of the heat pipe (40) (see annotated fig. 4-JANG, page 4).
Regarding claim 6, Jang discloses:
the first fin inner edgefold (212) contacting adjacent heat dissipation fins (30) in the fin group (20 plus 30) (clearly seen in fig. 3) [par. 0031, lines 7-9].
Regarding claim 7, Jang discloses:
the first heat dissipation fin (20) further including a first fin outer edgefold (213), 
wherein the first fin outer edgefold (213) and the first fin inner edgefold (212) are located at two ends of the first fin body (21) in the first direction (see annotated fig. 4-JANG, page 4).
Regarding claim 8, Jang discloses:
the heat dissipation fins (20, 30) further including a second heat dissipation fin (30) (fig. 1), 
wherein the second heat dissipation fin (30) and the first heat dissipation (20) fin form the whole structure, and 
the second heat dissipation fin (30) contacts the heat pipe (40) on the one side of the heat pipe (40) in the first direction (see annotated fig. 1-JANG, page 3).
Regarding claim 9, Jang discloses:
the second heat dissipation fin (30) including a second fin body (31) and a second fin inner edgefold (312) (fig. 5), 
wherein the second fin inner edgefold (312) is bent from the second fin body (31) and contacts the heat pipe (40) in the first direction (it is noted, the horizontal part of the edgefold -312- contacts the heat pipe -40- in the first direction, as clearly seen in annotated fig. 5-JANG, page 6).



    PNG
    media_image3.png
    513
    499
    media_image3.png
    Greyscale

Regarding claim 11, Jang discloses:
the second fin inner edgefold (312) contacting adjacent heat dissipation fins (20, 30) in the fin group (20 plus 30) (clearly seen in fig.3) [par. 0031, lines 7-9].
Regarding claim 12, Jang discloses:
the second heat dissipation fin (30) further including a second fin outer edgefold (313) (fig. 5), 
the second fin outer edgefold (313) and the second fin inner edgefold (312) are located at two ends of the second fin body (31) in the first direction (see annotated fig. 5-JANG, above).
Regarding claim 13 Jang discloses:
the at least one heat pipe (40) being a flattening heat pipe (40) (fig. 1), and 
the flattening direction of the flattening heat pipe (40) being the first direction (see annotated fig. 1-JANG, page 3), 
Regarding claim 14, Jang discloses:
the heat dissipation device (1) further including a metal heat dissipation plate (10), 
wherein the metal heat dissipation plate (10) is located on a side of the heat pipe group (40) opposite to the one side in the first direction (see annotated fig. 1-JANG, page 3), and 
the metal heat dissipation plate (10) contacts the heat pipe group (40) (clearly seen in figs. 1 and 3).
Regarding claim 15, the recitation "the heat dissipation fins, the heat pipe group and the metal heat dissipation plate being welded together by reflow soldering" is considered to be a product by process limitation (emphasis added).  MPEP 2113 clearly states "Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different processes."   In this instance, the heat dissipation device taught by Jang, is the same as or makes the product claimed obvious, meeting this limitation of the claim. 

Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Xia et al. (US 2013/0048255, herein “Xia”).
Regarding claim 1, Xia discloses:
a heat dissipation device (10) (fig. 1), comprising:
a fin group (20) including a plurality of heat dissipation fins (21, 22) that form a whole structure (20) (fig. 3); and
a heat pipe group (30) including at least one heat pipe [par. 0013] (fig. 1),
wherein the fin group (20) is wholly located on one side of the heat pipe group (30) in a first direction (see annotated fig. 1-XIA, page 8), 
the fin group (20) contacts the heat pipe group (30) in the first direction (figs. 1 and 3, show the horizontal part of an edgefold -2122-, seen in fig. 4, clearly contacting the heat pipe group -30- in the first direction, see annotated fig. 1-XIA, page 8, and annotated fig. 3-XIA, page 8), 
the heat dissipation fins (21, 22) include a first heat dissipation fin (21) that contacts the heat pipe (30) in a second direction so as to locate the heat pipe (30) in the second direction (it is noted, figs. 1 and 3, show the vertical part of the edgefold -2122-, seen in fig. 4, clearly contacting the heat pipe -30- in the second direction so that the heat pipe -30- can be arranged in the second direction).


    PNG
    media_image4.png
    468
    766
    media_image4.png
    Greyscale



    PNG
    media_image5.png
    460
    634
    media_image5.png
    Greyscale


Regarding claim 2, Xia discloses:
the heat pipe group (30) including a plurality of heat pipes (30) that are arranged parallelly in the second direction (see annotated fig. 1-XIA, above) to form the heat pipe group [par. 0013].



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUSTAVO A HINCAPIE SERNA whose telephone number is (571)272-6018.  The examiner can normally be reached on 10:00am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GUSTAVO A HINCAPIE SERNA/Examiner, Art Unit 3763                                                                                                                                                                                                        



/CLAIRE E ROJOHN III/Primary Examiner, Art Unit 3763